Judgment, Supreme Court, New York County (John Bradley, J., at hearing; Daniel FitzGerald, J., at plea and sentence), rendered December 19, 2002, convicting defendant of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The officer’s testimony concerning defendant’s abandonment of drugs was not inherently implausible. Concur—Buckley, P.J., Sullivan, Ellerin, Williams and Gonzalez, JJ.